IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                          Assigned on Briefs September 10, 2002

                STATE OF TENNESSEE v. MARK D. NUNNALLY

                Direct Appeal from the Criminal Court for Shelby County
         Nos. 90-12798, 91-07581, and 91-08150   Carolyn Wade Blackett, Judge



                    No. W1999-01305-CCA-R3-CD - Filed October 8, 2002


The defendant seeks appellate review of his motion to clarify the prior judgments of the trial court.
We dismiss the appeal because the record does not reflect any order of the trial court concerning the
motion.

                   Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

JOE G. RILEY , J., delivered the opinion of the court, in which JOSEPH M. TIPTON and DAVID G.
HAYES, JJ., joined.

M.C. Jermann, Memphis, Tennessee, for the appellant, Mark D. Nunnally.

Paul G. Summers, Attorney General and Reporter; P. Robin Dixon, Jr., Assistant Attorney General;
and William L. Gibbons, District Attorney General, for the appellee, State of Tennessee.


                                             OPINION

       On September 26, 2001, the defendant filed a motion styled “Motion for Clarification of
Prior Offenses” with the trial court in which he sought a declaration that his three prior sentences
were ordered to be served concurrently. We note the judgments in the technical record in docket
numbers 90-12798, 91-07581, and 91-08150 speak for themselves; each specifically indicates the
sentences imposed were to be served concurrently. However, our quandary with this matter is more
fundamental. The record before this court does not contain an order from the trial court either
granting or denying the defendant's motion. Therefore, this court is without jurisdiction to determine
the merits of the motion. See Tenn. R. App. P. 3(b). The appeal is dismissed.



                                                      ___________________________________
                                                      JOE G. RILEY, JUDGE